DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered. 

Claim Objections
Claims 21 and 25 (and dependents) are objected to because of the following informalities:  
Regarding claim 21 and 25 (and dependents), the “conductive features” of the first and second semiconductor die,” should be changed to “first (second) conductive features,” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 14-15, 21-22 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a conductive clip…not connected to the second semiconductor die,” is unclear as to what is required by “not connected.” Specifically, “connected” is understood to include connections via an intermediate material (e.g. the solder connecting the conductive clip to the first semiconductor die), and it is unclear how the conductive clip is “not connected to” the second semiconductor die at least via the intermediate material of the packaging structure. 
Regarding claims 21 and 25, the limitation “a second set of conductive structures of a first layer of a multilayer substrate,” is unclear as to how it relates to the first layer of the multilayer substrate previously recited. Specifically, it is unclear how the “a first layer of a multilayer substrate” of the limitation is related to the previously recited first layer and previously recited multilayer substrate. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0200705; herein “Zhang”).
Regarding claim 1, Zhang discloses in Fig. 2A-2I and related text a packaged electronic device, comprising;
a multilayer substrate (100, see [0017]), including: a first side (e.g. top as shown in Fig. 2F) , a second side (e.g. bottom as shown in Fig. 2F), a first layer (layer comprising e.g. 110a-b, 121a-b, 122a, 123a, 124a-d, and 130, see [0017], [0020], [0022], and [0023]) having a first plurality of conductive structures (e.g. 110a, 122a-d, 123a-d, 124a-d and 130) that extend through the first layer to the first side, and a second layer (layer comprising e.g. 151a-d, 152a-d, 161 and 162, see [0017]), having a second plurality of conductive structures (e.g. 151a-d, 152a-d, 161 and 162) that extend through the second layer to the second side;
a first semiconductor die (201, see [0018]), including: an electronic component (e.g. power MOSFET, see [0019]), and a plurality of conductive features (220, see [0026]) electrically connected to terminals of the electronic component, the plurality of conductive features extending outward from a first side (e.g. bottom side) of the first semiconductor die, and the plurality of conductive features connected (e.g. electrically connected) to a first set of the first plurality of conductive structures (e.g. set including at least 110a);

a conductive clip (211, see [0020]), extending over (e.g. extending vertically to a position higher than 202, see Figs. 2F-G) but not connected to the second semiconductor die, and connected to one of the second set of the first plurality of conductive structures (in one example interpretation 211 is physically connected to 130; in a second example interpretation 211 is at least electrically connected to 122a) and connected to a second side (e.g. top side) of the first semiconductor die (201); and
a package structure (230, see [0026]) that encloses the first semiconductor die (201), the second semiconductor die (202) and at least a portion of the conductive clip (211).
Regarding claim 2, Zhang further discloses 
wherein the first plurality of conductive structures (e.g. 110a, 122a-d, 123a-d, 124a-d and 130) includes:
a first conductive structure (a first one of 110a) connect to one of the first plurality of conductive feature (a first one of 220) of the first semiconductor die,
a second conductive structure (a second one of 110a) soldered to a second conductive feature (a second one of 220) of the first semiconductor die, and
a third conductive structure (130) connected to a first portion of the conductive clip (211); and
wherein the second plurality of conductive structures (e.g. 151a-d, 152a-d, 161 and 162) includes:

a fifth conductive structure (e.g. 151a) electrically connected (see [0015]) in the multilayer substrate to the third conductive structure (130).
Regarding claim 3, Zhang further discloses 
wherein the electronic component (e.g. power MOSFET, see [0019]) of the first semiconductor die (201) is a transistor; 
wherein the first conductive feature (the first one of 220) of the first semiconductor die is electrically connected to a drain terminal of the transistor (see [0022]; note that drain and source are electrically connected in a transistor);
wherein the second conductive feature (the second one of 220) of the first semiconductor die is electrically connected to a source terminal of the transistor (see [0022]).
Regarding claim 4, Zhang further discloses wherein the second plurality of conductive structures further includes a sixth conductive structure (e.g. 151b) electrically connected (see [0015]) in the multilayer substrate to the third conductive structure (130).
Regarding claim 5, Zhang further discloses 
wherein the multilayer substrate (100) further includes a third layer (layer between the first and second layers, comprising vias 102, see [0017]) disposed between the first layer and the second layer, the third layer including:
conductive vias (102) that extend between, but not through (not “in one side and out the opposite,” see American Heritage® Dictionary of the English Language, Fifth Edition), the first layer and the second layer to individually connect some of the first 
an insulator structure (see [0010]) that separates at least some of the conductive vias from one another.
Regarding claim 10, Zhang further discloses 
wherein the multilayer substrate (100) further includes a third layer (layer between the first and second layers, comprising vias 102, see [0017]) disposed between the first layer and the second layer, the third layer including:
conductive vias (102) that extend between, but not through (not “in one side and out the opposite,” see American Heritage® Dictionary of the English Language, Fifth Edition), the first layer and the second layer, and 
an insulator structure (see [0010]) that separates at least some of the conductive vias from one another.
Regarding claim 16, Zhang discloses in Fig. 5A-5E and related text a packaged electronic device, comprising;
a multilayer substrate (300, see [0030]), including: 
a first layer, including a first plurality of conductive structures (conductive structures shown in Fig. 5A, e.g. 310a-b, 321a, 321, 330, etc. see [0031], [0034]), 
a second layer, including a second plurality of conductive structures (conductive structures shown in Fig. 5B, e.g. 351a-e, 352a-e, 461, 462, see [0030], [0033], [0035]), and
a third layer disposed between the first layer and the second layer, the third layer including: conductive vias (102, see [0030]) that extend between the first layer and the second layer to Individually connect some of the first plurality of conductive structures with some of the second plurality of 
a first semiconductor die (301, see [0037]), including an electronic component (e.g. MOSFET, see [0037]), and a first plurality of conductive features (solder between 301 and 310a, see Fig. 5F; see also 220, see [0026]) electrically connected to terminals of the electronic component, the first plurality of conductive features connected (e.g. electrically connected) to a first set of the first plurality of conductive structures (e.g. set including at least 310a) of the first layer;
a second semiconductor die (303, see [0037]), including a second plurality of conductive features (e.g. 303b and back metal layer, see [0044] and [0042]) connected (e.g. electrically connected) to a second set of the first plurality of conductive structures (e.g. 321 and 330) of the first layer; and
a conductive clip (450, see [0038]) connected to one of the second set of the first plurality of conductive structures (450 connected to 330) of the first layer, extending over and spaced from the second semiconductor die (450 extending over 303 and spaced apart by conductive material, see [0038]), and connected to the first semiconductor die (connected to 301 by conductive material) (see Fig. 5E).
Regarding claims 1 and 15 (alternate interpretation), Zhang discloses in Fig. 5A-F and related text a packaged electronic device, comprising;
a multilayer substrate (300, see [0030]), including: a first side (e.g. top as shown in Fig. 5F) , a second side (e.g. bottom as shown in Fig. 5F), a first layer (layer comprising e.g. 310a-b, 341a-341b, 342a-b, 343a, 321, and 330, see [0030, [0031], and [0034]) having a first plurality of conductive structures (e.g. 310a-b, 341a-341b, 342a-b, 343a, 321, and 330) that extend through the first layer to the first side, and a second layer (layer comprising e.g. 351a-d, 352a-d, 461 and 462, see [0030] and [0035]), having a second plurality of conductive structures (e.g. 351a-d, 352a-d, 461 and 462) that extend through the second layer to the second side;

a second semiconductor die (303, see [0037]), including a second plurality of conductive features (303a-b/451, see [0044]) extending outward from a first side (e.g. top side) of the second semiconductor die, and the plurality of conductive features connected (e.g. electrically connected) to a second set of the first plurality of conductive structures (e.g. set including at least 342a-b, via 361/362 and 330, see Fig. 5A and 5E);
a conductive clip (450, see [0038]) connected to one of the second set of the first plurality of conductive structures (e.g. connected to 330), extending over but not connected to the second semiconductor die (e.g. extending over but not directly connected due to intervening conductive material conductive material, see [0038]) and connected to a second side (e.g. top side) of the first semiconductor die (301); and
a package structure (230, see [0026]) that encloses the first semiconductor die, the second semiconductor die and at least a portion of the conductive clip;
the second semiconductor die (303, see [0018]) is located at least partially underneath the conductive clip (450). second plurality of conductive features (303a-b/451) directly connected to corresponding ones of the first plurality of conductive structures of the first layer (e.g. 342a-b, via 361/362 and 101, see Fig. 5A and 5E).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claims 5, 10, and 16 above, and in view of Chou et al. (US 2005/0016762; herein “Chou”).
Regarding claims 6, 11, and 17, Zhang does not explicitly disclose wherein the insulator structure of the third layer includes a laminate buildup material.
In the same field of endeavor, Chou teaches in Figs. 1, 2A-E and related text a multilayer substrate (100, see [0022]) including a third layer comprising an insulator structure (101, 2, and 4, see [0023], [0026], and [0027]) wherein the insulator structure of the third layer includes a laminate buildup material (see [0026], [0027] and Figs. 2A-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the insulator structure of the third layer includes a laminate buildup material, as taught by Chou, in order to achieve a multilayer substrate having high quality and reliability (see Chou [0013] at least).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to claim 1 above, and in view of Otremba et al. (US 2009/0230519; herein “Otremba”).
Regarding claims 9 and 14, Zhang further discloses 
wherein the conductive clip (211) is attached to one of the first plurality of conductive structures (130) of the first layer, and wherein the conductive clip is attached to the second side (top side) of the first semiconductor die (201), 
but does not does not explicitly disclose 
wherein the conductive clip is soldered to one of the first plurality of conductive structures of the first layer, and wherein the conductive clip is soldered to the second side of the semiconductor die.
In the same field of endeavor, Otremba teaches in Fig. 1A and related text a packaged electronic device comprising 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the connections comprising soldered connections, as taught by Otremba, in order to achieve a low resistance electrical contact (see Otremba [0016] and [0018]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Otremba et al. (US 2009/0230519; herein “Otremba”).
Regarding claim 21, Zhang discloses in Fig. 2A-2I and related text a packaged electronic device, comprising;
conductive features (220, see [0026]) of a first side of a first semiconductor die (201, see [0018]) soldered to a first set of conductive structures (e.g. set including at least 110a) of a first layer (layer comprising e.g. 110a-b, 121a-b, 122a, 123a, 124a-d, and 130, see [0017], [0020], [0022], and [0023]) of a multilayer substrate (100, see [0017]);
conductive features (220) of a first side of a second semiconductor die (202, see [0018]), soldered to a second set of conductive structures (e.g. set including at least 121a-b, 122a, 123a, 124a-e, and 130) of a first layer of a multilayer substrate;
a conductive clip (211, see [0020]) attached to the multilayer substrate and to the first semiconductor die, including:
a first portion of a conductive clip (211) attached to one of the second set of conductive structures (130) of the first layer of the multilayer substrate, and 
a second portion of the conductive clip (211) attached to a second side of the semiconductor die (201); and

Zhang does not explicitly disclose 
the first portion of the conductive clip soldered to one of the second set of conductive structures;
the package structure enclosing a portion, but not all, of the conductive clip. 
In the same field of endeavor, Otremba teaches in Fig. 3A and related text 
a packaged electronic device comprising the first portion of the conductive clip (217, see [0028]) soldered to (see [0017]) to one of the second set of conductive structures (206a, see [0028] and [0017]);
the package structure (225) enclosing a portion, but not all, of the conductive clip (see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the first portion of the conductive clip soldered to one of the second set of conductive structures and the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to achieve a low resistance electrical contact (see Otremba [0016] and [0018]) and to allow for efficient dissipation of heat (see Otremba [0028]).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Otremba et al. (US 2009/0230519; herein “Otremba”) and DeLaCruz et al. (US 2017/0194281; herein “DeLaCruz”).
Regarding claims 21 and 22, Zhang discloses in Fig. 5A-F and related text a packaged electronic device, comprising;

conductive features (303a-b and 451, see [0044]) of a first side (e.g. top side) of a second semiconductor die (303, see [0037]) attached to a second set of conductive structures (e.g. set including at least 342a-b, via 361/362 and 330, see Fig. 5A and 5E) of a first layer of a multilayer substrate;
a conductive clip (450, see [0038]) attached to the multilayer substrate and to the first semiconductor die, including:
a first portion of a conductive clip (450) attached to one of the second set of conductive structures (330) of the first layer of the multilayer substrate, and 
a second portion of the conductive clip (450) attached to a second side of the semiconductor die; and
a package structure (230, see [0026]) enclosing the first semiconductor die, the second semiconductor die and a portion of the conductive clip;
wherein the second semiconductor (303, see [0018]) is located at least partially underneath the conductive clip (450).
Zhang does not explicitly disclose 
the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures;
the first portion of the conductive clip soldered to one of the second set of conductive structures;
but not all, of the conductive clip.
In the same field of endeavor, DeLaCruz teaches in Fig. 18D and related text a packaged electronic device comprising
the conductive features (131, see [0175]) of the first side of the second semiconductor die soldered to (via solder pads 608, see [0173]) the second set of conductive structures (603, see [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures, as taught by DeLaCruz, in order to achieve bonding between a bond wire and the bond pad and in order to achieve simplified manufacturing by producing flip chip and wirebonding pads simultaneously onto a same substrate (see DeLaCruz [0170]).
In the same field of endeavor, Otremba teaches in Fig. 3A and related text a packaged electronic device comprising 
a packaged electronic device comprising the first portion of the conductive clip (217, see [0028]) soldered to (see [0017]) to one of the second set of conductive structures (206a, see [0028] and [0017]);
the package structure (225) enclosing a portion, but not all, of the conductive clip (see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the first portion of the conductive clip soldered to one of the second set of conductive structures and the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to achieve a low resistance .
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”) and Otremba.
Regarding claim 23, Zhang discloses in Figs. 2A-I all of the claimed limitations in the same manner as applied to claim 1 above, except for 
the conductive clip epoxied to a second side of the first semiconductor die; and
the package structure encloses only a portion of the conductive clip.
In the same field of endeavor, Williams teaches in Fig. 18 and related text a packaged electronic device comprising 
the conductive clip (90) epoxied (91B) to a second side of the first semiconductor die (75) (see [0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive clip epoxied to a second side of the semiconductor die, as taught by Williams, in order to provide appropriate and known materials for connection of the copper clip (see Williams [0183]) and provide an improved electrical and mechanical connection.
In the same field of endeavor, Otremba teaches in Fig. 3A and related text a packaged electronic device comprising 
the package structure (225) enclosing only a portion of the conductive clip (217, see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the package structure enclosing a .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”).
Regarding claim 24, Zhang discloses in Figs. 2A-I all of the claimed limitations in the same manner as applied to claim 16 above, and further discloses the conductive clip not touching the second semiconductor die (450 not touching 303 due to intervening conductive material, see [0038]).
Zhang does not explicitly disclose the conductive clip epoxied the first semiconductor die.
In the same field of endeavor, Williams teaches in Fig. 18 and related text a packaged electronic device comprising 
the conductive clip (90) epoxied (91B) to the first semiconductor die (75) (see [0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive clip epoxied to a second side of the semiconductor die, as taught by Williams, in order to provide appropriate and known materials for connection of the copper clip (see Williams [0183]) and provide an improved electrical and mechanical connection.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams et al. (US 2015/0311144; herein “Williams”) and DeLaCruz et al. (US 2017/0194281; herein “DeLaCruz”) and Otremba.
Regarding claim 25, Zhang discloses in Figs. 2A-I alll of the claimed limitations in the same manner as applied to claim 21 above except for
the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures;
soldered to one of the second set of conductive structures;
the second portion of the conductive clip epoxied to a second side of the semiconductor die;
the package structure enclosing a portion, but not all, of the conductive clip.
In the same field of endeavor, DeLaCruz teaches in Fig. 18D and related text a packaged electronic device comprising
the conductive features (131, see [0175]) of the first side of the second semiconductor die soldered to (via solder pads 608, see [0173]) the second set of conductive structures (603, see [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures, as taught by DeLaCruz, in order to achieve bonding between a bond wire and the bond pad and in order to achieve simplified manufacturing by producing flip chip and wirebonding pads simultaneously onto a same substrate (see DeLaCruz [0170]).
In the same field of endeavor, Williams teaches in Fig. 18 and related text a packaged electronic device comprising 
the first portion of the conductive clip (90) soldered to (via 91A) one of the second set of conductive structures (79D) (see [0183]);
the second portion of the conductive clip (90) epoxied to a second side of the semiconductor die (75) (see [0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the first portion of the conductive clip 
In the same field of endeavor, Otremba teaches in Fig. 3A and related text a packaged electronic device comprising 
the package structure (225) enclosing a portion, but not all, of the conductive clip (217, see [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by having the package structure enclosing a portion, but not all, of the conductive clip, as taught by Otremba, in order to allow for efficient dissipation of heat (see Otremba [0028]).
Regarding claims 25 and 26 (alternate interpretation), Zhang discloses in Fig. 5A-F all of the claimed limitations in the manner applied to claim 22 above, except 
the conductive features of the first side of the second semiconductor die soldered to the second set of conductive structures;
the first portion of the conductive clip soldered to one of the second set of conductive structures;
the second portion of the conductive clip epoxied to a second side of the semiconductor die;
the package structure enclosing a portion, but not all, of the conductive clip.
The remaining limitations are taught by DeLaCruz, Williams, and Otremba in the same manner and for the same reasons as applied to claim 25 above.

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but are not persuasive.
Applicant argues (page 13) that Zhang does not teach “a conductive clip connected to one of the second set of the first plurality of conductive structures, extending over but not connected to the second,” as recited in claim 1.
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
In one example interpretation the claim limitation “extending over” has been given its broadest reasonable interpretation. The claim limitation only requires the clip to extend to “a position above or higher than” (see American Heritage® Dictionary of the English Language, Fifth Edition). Accordingly Figs. 2A-I of Zhang teach this interpretation.
In a second example interpretation, the claim limitation “not connected to,” has been given its broadest reasonable interpretation as best understood. Accordingly, Figs. 5A-F show the clip not connected to second semiconductor die in that it is not directly connected, due to intervening material.
Applicant argues (pages 14-15), that Zhang does not teach “conductive vias that extend between, but not through, the first layer and the second layer to individually connect some of the first plurality of conductive structures with some of the second plurality of conductive structures” and “an insulator structure that separates at least some of the conductive vias from one another” because “vias 102 in Zhang are NOT ‘a layer’. Vias are individual columns,” and because Zhang teaches that through holes (vias 102) penetrate the welding discs and the first metal welding pad 161.
In response, the examiner disagrees. First, it is noted that the examiner has not characterized the vias to be a layer. Rather, the rejection cites the layer in which the vias are formed to be a layer. Second,the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). “Through” is defined as “in one side and out the opposite,” see American Heritage® Dictionary of the English Language, Fifth Edition. Accordingly, the broadest reasonable interpretation of “not through” is not in one side and out the opposite. In other words, if the vias do not come “out the opposite” side, they can be interpreted as “not through” the first and second layer. The fact that the vias penetrate the first and second layer, does not compromise the fact that in the broadest reasonable interpretation of the claim language, they are “not through” the first and second layers. 
Applicant argues (pages 16-17) that Zhang does not teach ““a conductive clip connected to one of the second set of the first plurality of conductive structures of the first layer, extending over and spaced from the second semiconductor die and connected to the first semiconductor die,” as recited in claim 16.
In response, the examiner disagrees. Specifically, the conductive clip of Figs. 5A-F of Zhang as applied to claim 16 above, is “spaced apart” from the second semiconductor die due to intervening conductive material.
Applicant’s arguments (pages 17-21, 24-31) regarding the alleged patentability of the dependent claims amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues (pages 22-23, 25-26, 29-30) regarding the partial enclosure of the conductive clip have been considered but are moot in view of the new grounds of rejection presented above, specifically the application of Otremba to teach the claimed feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrison et al. (US 2007/0138614) is cited for showing a conductive clip (150) which is in direct contact with a first semiconductor die (130) and overlapping but not in direct contact with a second semiconductor die (120).
Otsubo et al. (US 2020/0161259) is cited for showing a conductive structure (8) which is in direct contact with a first semiconductor die (4) and overlapping but not in direct contact with a second semiconductor die (5) (see e.g. Fig. 2).
Eid et al. (US 2021/0041182) is cited for being an intervening reference showing a conductive clip (114) which connected via a conductive material (110) with a first semiconductor die (104) and overlapping a second semiconductor die (106) (see e.g. Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/15/2021